Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 1 of 19

Exhibit A
 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/2d@& |Rage® gro } Ye

co ay

SUM-100

 

 

 

 

SUMMONS (sor Coden BEGbE ta CORTE)
({CITACION JUDICIAL)
NOTICE TO DEFENDANT: ELECTRONICALLY FILED
FORD MOTOR COMPANY. a Delkiware Corporation, and DOES | Kern County Superior Court
EAERY Bits CTE — Tamarah Harber-Pickens
YOU ARE BEING SUED BY PLAINTIFF: By Rebecca Polson, Deputy
(LO ESTA DEMANDANDO EL DEMANDANTE): :
PAUL CORTEZ MARTINEZ and ESTELLA C. MARTINEZ
a

 

 

NOTICE! You have bean sued. The court may decide against you without your being heard unlass you respond within JO days. Read tha Information
below.

You have 30 CALENDAR DAYS after (his summons and fegal papars are served on you to fite a written response at this courl and hava a copy
served on tho plaintiff, A totter or phone call will not protect you, ‘four witlen tesponse musi be In prope: legal form il you want (ha court to hear your
cage. There may ho a count form that you can use for your tasponse. You can find these court forms and mure Information at the California Couns
Online Sell-Heip Canter (wanr.courtinfo.ca.gov/eelMalp), your Guunty juve libsary, 09 (He Courthouse nearest you, tt you cannot pay the fiting fee. ask
the court clerk for a feo waiver form, If you do not filo your rasponse on time, you may loge the case by default, and your wages. maney, and property
may be taken without further warning from the court.

There are offer tegal requirements. You may want to call an attornoy fight away. if you do not know an allamney, you may want fo call an atlomey
reforral service. If you cannot afford an attorney, you may be eligible for {ree fegal servicas from a nonprofit legal services program. You can locate
these nonprofi! groups al the Califomnia Legal Servicas Web site (imew,lawhelpcalforia.org), tha Catifornia Courts Online Self-Help Center
(wy coudinfo.ca, govésalfheip}, or by contacting your teal court or cuunly bar assuclation. NOTE: ine Court nas a statutory tian for waived foes and
cosis on any settlement or arhitrailon award of $10,000 of more In a civil case. The coum's len must be paid before Ine court will dismiss the case,
iAVISO! oe han damandado. Sino responde dentro de 30 dias, ja corte puede deddir an su contra Sin escuchar su versién, Lee la infermacién a
continuacdn.

Tieno 30 DIAS DE CALENDARIO despuds de que fe entreguen esta caacién y popoles legates pera presenter una respuesta por escnlo en esta
core y hacer que $6 enlregue una copia al demaniante. Una carta o una ilamada tetelénica no lo profegen. Su raspuesta por escito ene que estar
on formata legal correcio si deste qua procesen su caso en ja cote, Gs posible que haya un formulario que ustad pueda usar pare su respuesta.
Puada anconirar estes formularigs do ia corte ¥ més informacién an ai Cantino de Ayude do fas Cones de Califointa (ww:.sucorie.ca.qoy)}, en fa
nidliofaca de isyes de su condado o en fa corte que fe quede mas cerca, 5: no puede pagar la cuola de presentacién, pida at secreiario do ta corte
qua le dé un formulario do exencién de pago de cuclas Sino presenta Su respuesia a tompo, puede perder a! case por incumplimianto y la carte lo
Podra quitar su sualdo, dinero y bieneas sin mds actvertencia,

Hay otros requisilos tegales. Es recomendable que lame a un abogado inmadistamente. Si no conoce a un abogado, puede Hamar a un survicio de
remisidn a abogados. Sino puede pagar a un abogado, os posible que cumpla con los requisifos pare obtener servicios legates gralulios de un
programa de servicios isgales sin tines de ler, Pueds encontrar estas grupos ain fines da fucro an ef sifio web de Califomia Legal Services,

(www Inwhelpcallfornia.org), en ef Centro fo Ayutia do las Cortes do Callfomia, Aveevi.sucorle.ca.qovy) a poniéndose én contacts con la corte o ef
colegio de abogados locates. AVISC: Por lay, ia cote bene derecho 8 reclamar jas cuolas y fos costes eventos por imponer un gravamen sobre
cualyuier recuperacién de $10,000 6 mds do votor rocibida meuianly un acuerdo o una concesian de arbitreya en un cago de derecho cal Tiene que
pagar él gravamen de la corte anies de que la corte pueda dasechar oi caso.

The name and address of the court is: CASE HUNBER
{El nombre y airersion qe fa corte es): timp as com BCOV-18-102639

Meteopolitan Division :
1415 ‘Pruxtun Avenue :
Hakersficld, CA 93301 .
The name, address, and telephone number of plaintiff's altorney, va plaintiff withioul an attorney, ts:
(E} nombre, fa direccién y ef numero de (eléfono dol aboguds def demandante, o def vemanvunte que fo iene abogada, 6s):
Knight Law Group, LEP
10250 Con et tntion} Bived.. Suite 2500, Los Angeles, CA 90067

 

 

 

 

 

 

 

 

 

 

 

 

 

340) 882-225
ATE: Clerk, b . Deputy
(Facha)10/18/2018 TAMARAH HARBER-PICKENS (Socretaria) Rebecca Polson (Adjunto)
{For proof of service of this summons, use Prool of Service of Summons (form POS-010) )
{Para prueba cde eniege de asta cilatién use el formulario Progl of Servies of Summons, (POS-070)).
ma NOTICE TO THE PERSON SERVED: You are served
‘ 4, (25) as an individual defendant.
¢ 2. [__] as the person sued under the fictitious name of (specify):
3, bt) on behall of (specify): Ford Mater Company, 8 Delaware Corporation
under: B8R) CCP 416.40 (corporation) (] CCP 416,60 (minor)
L_} CCP 416.20 (defunct carporation) (__} CCP 416,70 (conservatee)
[C_] CCP 416.40 (asscciation or partnership} ([_} CCP 416.90 (authonzed person)
[=] other (specify:
4, by personal delive date). ~ ss
¥P very on (date). JO~ (9-19 er
a ee, a SUMMONS Goce as Chi neat 194023 ae

BUM-I0) [Rev ay 1, 2009] arpertcan Logarat, ic
wa Formeviorstion om

 
 

> wi hw

an

6

9
LO
i]

13
i4
15

17
18
19
20

22

WwW i) bw
wd an ta

28

 

23

 

 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 3 of 19

ELECTRONICALLY FILED
10/18/2018 8:52 AM

KNIGHT LAW GROUP, LLP ‘ Kern County hon: anid Sos
Steve Mikhov (SBN 224676) ee
steven@knightlaw.com Ep ears PRR ne
Amy Morse (SBN 290502)

amym@knightlaw.com

10250 Constellation Blyd,, Suite 2500

Los Angeles, CA 90067

Yelephone: (310) 552-2250

Fax: (310) 552-7973

Attorneys for Plaintiffs,
PAUL CORTEZ MARTINEZ and
ESTELLA C. MARTINEZ

SUPERIOR COURT OF CALIFORNIA
COUNTY OF KERN

ca
‘

PAUL CORTEZ MARTINEZ and Case No.; BCV-18-102639
ESTELLA C, MARTINEZ, occa Bie Ener
Unlimited Jurisdiction
Plaintilts,

vs. COMPLAINT

aaron oF SOUS EY
5 sa ieslesessses - ACH OF EXPRES
FORD MOQ rOR COMPANY, a Delaware WARRANTY

Corporation, and DOES 1 through #0,

J inclusive, 2. VIOLATION OF SONG-BEVERLY

ACT - BREACH OF IMPLIED
WARRANTY

ss 3. VIOLATION OF THE SONG-
Dishendsiits: BEVERLY ACT SECTION 1793.2

Assigned for All Purposes to the
Honorable

Department

 

 

wife
MARTINEZ v, FORD COMPLAINT

|

 

 
 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 4 of 19

 

 

| Plaintiffs, PAUL CORTEZ MARTINEZ and ESTELLA C. MARTINEZ, allege as
2 || follows against Defendants, FORD MOTOR COMPAN Y, a Delaware Corporation, ( FORD"),
3 |jand DOES | through 10 inclusive, on information and belief, formed after an inquiry reasonable
4 |] under the circumstances:
5
6 DEMAND FOR JURY TRIAL
7 1. Plaintiffs, PAUL CORTEZ MARTINEZ and ESTELLA C. MARTINEZ. hereby demand
8 || trial by jury in this action.
9 GENERAL ALLEGATIONS
10 2. Plaintiffs, PAUL CORTEZ MARTINEZ and ESTELLA C. MARTINEZ, are individuals
11 [I residing in the City of Bakersfield, County of Kern, and State of California.
12 3. Defendant FORD is and was a Delaware Corporation registered to do business in the State

13} of California with its registered office in the City of Los Angeles, County of Los Angeles, and State
t4 |] of California.

13 || 4. These causes of action arise out of the warranty obligations of FORD in connection with a
16 |lvehicle purchased by Plaintiffs and for which FORD issued a written warranty,

17 5. Plaintiffs do not know the true names and capacities, whether corporate, partnership.
18 |) associate, individual or otherwise of Defendant issued herein as Does } through 10, inclusive, under
19 {I the provisions of section 474 of the California Code of Civil Procedure, Defendant Does | through
20 |} 10, inclusive, are in some manner responsible for the acts, occurrences and transactions sct forth
2! |l herein, and are legally liable to Plaintiffs. Plaintiffs will seek leave to amend this Complaint to set i
22 |/ forth the true names and capacities of the fictitiously named Defendant, topether with appropriate
23 {/charying allegations. when ascertained.

24 6. All acts of curporate employees as alleged were authorized or ratified by an officer.
25 || director, or managing agent of the corporate employer.

26 7, Each Defendant, whether actually or fictitiously named herein, was the principal, agent
27 || (actual or ostensible), or employee of cach other Defendant, and in acting as such principal or within
28 lithe course and scope of such employment or agency, took some part in the acts and omissions

. uth
MARTINEZ v. FORD COMPLAINT

 

 

 

 

 

[a
 

Nm

wf ow

Go Lo Se NS DH

11

13

14 |

15

En See

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 5 of 19

hereinafier set forth by reason of which each Defendant is liable to Plaintiffs for the relief prayed for
herein, The sales contract is attached and incorporated by its reference as Exhibit |.

$8 On July 30, 2012, Plaintiffs purchased a used 2010 Ford Escape, VIN:
IFMCU0DG7AKB66218, (“the vehicle’). Express warranties accompanied the sale of the vehicle
to Plaintiffs by which FORD undertook to preserve or maintain the utility or performance of
Plaintiffs’ vehicle or to provide compensation if there was a failure in such utility or performance.

9. The vehicle was delivered to Plaintiffs with serious defects and noncontormities to
warranty and developed other serious defects and nonconformities to warranty including, but not
limited to, engine and transmission defects.

10. Plaintiffs hereby revoke acceptance of the sales contract.

11, Pursuant to the Seng-Beverly Consumer Warranty Act (herein after the "Act") Civil Code
sections 1790 e7 seq. the subject vehicle constitutes “consumer goods™ used primarily for family or
household purposes, and Plaintiff's have used ihe vehicle primarily for those purposes.

12. Plaintiffs are a “buyer" of consumer goods under the Act.

(3. Defendant FORD is a "manufacturer" and/or “distributor” under the Act.

A 14. Plaintiffs hereby demand trial by jury in this action.

FIRST CAUSE OF ACTION
Violation of the Song-Beverly Act - Breach of Express Warranty

15. Plaintiffs incorporate herein by reference cach and every allegation contained in the
preceding and succeeding paragraphs as though herein fully restated and re-alleged.

16. Express warranties accompanied the sale of the vehicle to Plaintiffs by which FORD
undertook 10 preserve or maintain the utility or performance of Plaintiffs’ vehicle or lo provide
compensation if there was a failure in such utility or performance,

17, The vehicle was delivered to Plaintiffs with serious defects and nonconformities to
warranty and developed other serious defects and nonconformities to warranty including, but not

limited to, engine and transmission defects.
Uf

de
MARTINEZ v. FORD COMPLAINT

 

 

 
 

iis

19

 

 

 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 6 of 19

: :

18. Pursvant to the Song-Beverly Consumer Warranty Act (hercin after the “"Act") Civil Code
sections 1790 ef seg. the vehicle constitutes “consumer goods” used primarily for family or
household purposes; and Plaintiffs have used the vehicle primarily tor those purposes.

19. Plaintiffs are the "buyer" of consumer goods under the Act.

20, Defendant FORD is a “manufacturer” and/or “distributor™ under the Act.

21. The foregoing defects and nonconformities to warranty manifested themselves within the
applicable express warranty period. The noneonformitics substantially impair the use, value and/or
safety of the vehicle.

22. Plaintiffs delivered the vehicle to an authorized FORD repair lacility for repair of the
nonconformilties.

23, Defendant was unable to conform Plaintiffs’ vehicle to the applicable express after a
reasonable number of repair attempts.

24. Notwithstanding Plaintiffs’ entitlement, Defendant FORD has failed to cither promptly
replace the used motor vehicle or to promptly make restitution in accordance with the Song-Beverly
Act,

25. By failure of Defendant to remedy the defects as alleged above, or to issue a relind or

replacement vehicle, Defendant is in breach of its obligations under the Song-Beverly Act.

26. Under the Act, Plaintiffs are entitled to reimbursement of the price paid for the vehicle less

| that amount directly attributable to use by the Plaintiffs prior to discovery of the nonconformities.

27. Plaintiffs are entitled to ali incidental, consequential, and general damages resulting from
Defendant’s failure to comply with its obligations under the Song-Beverly Act.

28. Plaintiffs are entitled under the Song-Beverly Act to recover as part of the judgment a sum
equal (o the ageregate amount of costs and expenses, including allorney's fees, reasonably incurred
In connection with the commencement and prosecution of this action.

29. Plaintiffs are entitled in addition to the amounts recovered, a civil penalty of up to two
times the amount of actuat damages for FORD's willful failure to comply with its responsibilities
under the Act,

ft

ai}
MARTINEZ v. FORD COMPLAINT

 

 

 
Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 7 of 19

 

SECOND CAUSE OF ACTION
2 Violation of the Song-Beverly Act — Breach of Implied Warranty
3 30. Plaintiffs incorporate herein by reference each and every allegation contained in the

4} preceding and succceding paragraphs as though herein fully restated and re-alleged.
3 31. PORD and its authorized dealership at which Plaintiffs purchased the subject vehicle had
& |] reason to know the purpose of the subject vehicle at the lime of sale of the subject vehicle. ‘The sale
7 Jlof the subject vehicle was accompanied by an implied warranty of fitness.
8 32. The sale of the subject vehicle was accompanied by an implied warranty that the subject
9 |] vehicle was merchantable pursuant to Civil Code section 1792.
10 33. The subject vehicle was not fit for the ordinary purpose for which such goods are used
It |) because it was equipped with a defective engine and transmission.
I2 34. The subject vehicle did not measure up to the. promises or facts stated on the container or
13 J} label because it was equipped with a defective engine and transmission.
14 35. The subject vehicte was not of the same quality as those generally acceptable in the trade

15 || because it was equipped with a defective engine and transmission.

16 || 36. Plaintiffs are entitled to justifiably revoke acceptance of the subject vehicle under Civil
17 |) Code, seetion 1794, ef seq:

is 37. Plaintiffs hereby revoke acceptance of the subject vehicle.

19 38. Plaintiffs are entitled to replacement or reimbursement pursuant to Civil Code, section

20 |] 1794. er seq.

21 39. Plaintiffs are entitled to rescission of the contract pursuant to Civil Cade, section 1794, ef
22 |I seq. and Commercial Code, section 2711,

23 40. Plainuffs are entitled to recover any “cover damages under Commercial Code, sections
24 1/2711, 2712, and Civil Code, section 1794, ef seq.

25 41. Plaintifis are entitled to recover all incidental and consequential damages pursuant to 1794
26 |! ef seq and Commercial Code, sections 2711, 2712, and 2713 et Seq.

27 Wit

28 iy

5.
MARTINEZ v, FORD COMPLAINT

 

 

 

 

 
 

Ned

co =~ OO Ur CUE

16
7
18
yy

21
22

24
25
26
27
28

 

 

 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 8 of 19

THIRD CAUSE OF ACTION
Violation of the Song-Beverly Act Section 1793.2

42. Plaintiffs incorporate herein by reference each and every allegation contained in the
preceding and succeeding paragraphs as though herein fully restated and re-alleged.
4h Pursuant to Civil Code, section 1793.2, subdivision (a) a manufacturer that sells consumer
goods in California, for which it has made an express warranty, shall maintain service and repair
facilitics or designate and outhorize independent service and repair facilities to carry out the lerms
ol those warranties.

44. Pursuant to Civil Cade, section 1793 .2, subdivision (b), when service and repair of goods
is necessary because they do not contorm with the applicable express warranties, service and repair
shall be commenced within a reasonable time by the manufacturer or its representative.

45. Civil Code, section 1793.2, subdivision (b) further states thal goods shall be serviced or
repaired so as to conform to the applicable warranties within 30 days.

46. The sale of the Subject. Vehicle was accompanied by express warranties, including a
warranly guarantecing that the Subject Vehicle was safe to drive and not equipped with defective
parts, including the engine and transmission.

47. Plaintiffs delivered the Subject Vehicle te FORD’s authorized service representative(s),
JIM BURKE FORD, on multiple occasions. The subject vehicle was delivered for repairs of the
engine and transmission, which amount to a nonconformity 10 the express warranties that
acconipanied the sale of the subject vehicle.

48. Since delivery of the subject vehicle to JIM BURKE FORD, over thirty days have passed
and FORD and JIM BURKE FORD have failed to tender the subject vehicle back to Plaintiffs in
conformance with its warranties.

49. Plaintiffs are entitled to justifiably revoke acceptance of the subject vehicle under Civil
Code, section 1794, ef seq;

50, Plaintiffs hereby revoke acceptance of the subject vehicle.

31. Plaintiffs are entitled to replacement or reimbursement pursuant to Civil Cade, section

1794. et seq.

«6 -
MARTINEZ v. FORD COMPLAINT

 

 
Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 9 of 19

I 52. Plaintiffs are entitled to rescission of the contract pursuant to Civil Code section 1794, ef
2 || sey. and Commercial Code, section 2711.

3 53. Plaintiffs are entitled to recover any “cover” damages under Commercial Code sections
4 1) 2711, 2712, and Civil Code, section 1794, ef seg.

5 54, Plaintiffs are entitled to recover all incidental and consequential damages pursuant to

6 111794 ef seg and Commercial Code sections, 2711, 2712, and 2713 e¢ wed.

q 55. Plaintiffs are entitled. in addition to the amounts recovered, -a civil penalty of up to two

 

§ || times the amount of actual damages in that FORD has willfully failed to comply with its
9 || responsibilities under the Act.
10
et PRAYER FOR RELIEF
12 WHEREFORE, Plaintiffs pray for judgment against Defendants, as follows:
13 t. For general, special and actual damages according to proof at trial;
I4 2. For rescission of the purchase contract and restitution of all monies expended:
tS 3. For diminution in value;
16 4, For incidental and consequential damages according to proof at trial: |
17 | 5. For civil penalty in the amount of two times Plaintiffs” actual damages:
18 Wii
19 Ww
20 |
21 iM
22 Wi
23 Wii
24 iif
25 Wii
26 |i
27 Wit
“28 Hi
<u
MARTINEZ v. FORD COMPLAINT

 

 

 

 

scien mmm samba
 

 

me wa DH w HB we te

Ge OUND NGS

16
17
Ig

20
21
vi]
23
24

26
27
28

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 10 of 19

6. For prejudgment interest at the legal rate;

7. For reasonable attorney's fees and costs of suit; and

jury in this action.

Dated: October Tt . 2018

hha

 

 

Plaintiffs, PAUL CORTEZ MARTINEZ and ESTELLA C.

8. For such other and further relief as the Court deems just and proper under the circumstances.

MARTINEZ. hereby demand trial by

4TLAW GROUP, LLP

  

 

save MIKHOV (SBN 224676)
AMY MORSE (SBN 290502)
Attorneys for Plaintiffs,

PAUL CORTEZ MARTINEZ and
ESTELLA C. MARTINEZ

MARTINEZ v. FORD COMPLAINT

 
Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 11 of 19

EXHIBIT 1

 

 
 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 12 of 19

 

| 7” LAW" 553-CA- ARB 7/12 1
® @ @® @ 6 ee se ee

we ek eek

  

RETAIL INSTALLMENT SALE CONTRACT ~ §

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' (WITH ARBITRATION PROV
BEAL = 410922
Deaie’ Humor a Cantar tumbes FOS. Num Stuck Momber RLUBBO.
Guyer Namo and ee ne i Namo and Ackiress Ctodter-Sole: (Name and Addiess)}
(lngtatling County and Zit 1g County and Zip Godel
. PAUL CORTE MARTINEZ ‘fereiLA C MARTINE? JEM BURKE FORL
10008 BATTERSEA FARK OR FARK ST 200) GAK STREET
. 4 BAKERST IED CA 93312-5629 TexACHAPL C CA 93861-1840 Basar ee tA
' ‘ ihe aiid Uae Buryer, ff soy ae TORT iris eh w tary tho vette |qedd undor ine:
xysinenis cogs Ta ths contrac, You agree © pay be Shoe» Sele (oneines woe ore Er Dke Soret Lp Arusead Prone and esi
parila eoeniinmere cchedule blo Wo wil figura ‘ar ureanial qa ond daty batis, Tha inthe tn besing oieeaseaialan part ol this controct,
figkg
i me vear afd Model Od¢emotor Yonittg lignifieation Humber Promary Uso For ¥éhith Purchased
i FORD : BOND, larety oF howso! $3
- "__tthonwite Indlasted bslow,
| vseo }2010 [ESCAPE 32884 IFHCUODGTAKBEG2IB —_ | BADE orcomnerda
FEDERAL TRU HAN-LENQING DISCLOSURES see STATEMENT OF INSURANCE
gis ney
I PER CENTAGE f HAR E ginoneed plotciat wee he pusase ola cies vs nid purchase nroagetate any
RATE Tho deta Thosmoosiod | Tho emeuntyou | The lato! coc of Hertel sldourshy Reali hamderrnrcd
ea a around tho eeu pravioga | wib have pid iter | your guichase on rerceelbae tby vedye tay einen by ae posh
Sheomyas | Soayen! | ansehen | ycimgansa | Sasha | | Siarbeanconineenstamon nan
achoduted. . payment at : Vehicle inuronco mesure
—~ AGO 08 aa oth
cee AGO. $3023. 7110) | S 1907021 22093-8495 )) SULA dod Cons, ed ot BAA, te dA
' YOUN PAYMENT SCHEOULE WILL BE: Ahisane on eaoratn | | SILA. Bed Gaon BLA Be SHA.
: . . Bays SA Uh fet Sn
ie ee t Ameunl of Payprents i When Prpmeris At Bug: <b | pevery Oonaagn SHiUmegT Abs dA
AEA | REA Latch LA it fis te

 

 

 

 
Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 13 of 19

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae Papert ed Wyn HA 4/4——__________yjn im 1A
Z1__ Paymerts 206_BE. Heo a Stie9009 113412 —| Tot Vatagu Srecraiea Protas
Puymsets Hee Monty, Stainniogy 14, SS ACY, Se
Sie faarigren 506-88 09/13¢z010-——_| | GRUB me mesa once Cx
eta Gea pe  orenaed eet nce Btn Sr ate Sete MoE pylol Qepapced ulna, Lesbo fonerjserasote vat casio
Prrpryemnh ft you pay cl ad your dob ey Wee ca taped ropaaat pot abgyeod ta b pai 3 man cietd,
* E Setaitty fnicrest. Yoware giving a eoouiy bie bs Banihity - agin i i
FIRE sae ae re ton san PES HE
TIEUIZATION OF THE AMOUNT FINANCED [Seller may keen past of tha nouns paid other.) ei
1, Tolal Coch Price
A, Gash Peder of Roky Varios and Acco sorigs SLAB G Lg r
1, Cosh Price Vahita Su] PPh hs Apaieaiton ‘ol Oplfanal Gredil lasuranca
& Cash Prien Atcdstorion §——— HY Ocmate: C) tye O cota Doe
3. Other (Nontaaye] C1 Cenc Osebmry Buy Ony}
Oasetb Hra 3 yA Teun Erp, Promtun
Orche NA $A Craghhe AA MaN A fl
8. Docunen Processiig Chorio greta givetsenentel fa6) 5___#1..00.{8 Grocd Dnatllyy, in. Mery a3... —H ih
C. Eodzsfant Taskag Charge (nal a governments! tee} $___ 50.00.10) Toa! Grea uyuanen Premims $___ aya
8, {Dptonal) Than Onemran Oeees (to ubon pol] ge eg (0) legutante Corrpany te nay.
§. {Deena Thon Detarrenst Davke (to wtams pac) pgp ee
F {OpGonel) Theh Datement Devito (io whom paki) 4 ap S—__pya Hemp Oifeg Addiess
6. (Dptonal Gurtaoa # eich Product tho when paid), aceaaaae «Gy Ganesan ee
H, (OMoral Sarfooe Pralaction Freduel (io wtarn pal) i *}
[Sista Gasman iemingwoune $agAa gO Ee ordel be oh lornleiney ogee (en
a. Boctaric Vohicto Registration or Tranter Chgrgo Sen ope oe be en con Beek ate
(rote govptnonn nat tee} (lo whom pak) OLA coder wipes achorta. Th bravancaenty
i. (Optonay) Service Coneact fowrom ca'g—FORD PREMIGHCAR. §..1695 00.00 ear See eA uupe a
L. (Opuonah Service Coma floxton pal) NPA mere nar heresies a pepntss G Grengo ar ar
UL (Opttoned) Serviog Coniraurfoxtem pa) HA j RA) csabliy: om
M, (Oplenay Sordeo Caneactontemesty N/A... bh nee untits a GMlevenl too) by 8
©. (Optensg Sarveo.c flo wton pate} — ALL. $——__HAA(0} You aire npplying for the ced nets oe
P Prot Cope ut Lense Untanse paid by Sefer to abeny, Your signahyo below moans thet
WEA —. ins WAC) een Gc cinnk.
Tt - Beaches your Gb birdhday (2) You are ¢ Me ot
(hee Gownipaymant And vacadh cxuisiiony eee eae only W you Ane working ted sats
Q. (Onbona!) Gep Contract tomtom ea_FORD GaP $n i) of pri 30 haves oa or nap a tha Bll
Ri, {Dptlorny) Loed Vehicie Cantracl Castadation Qotien Agreement $___.__NA.F} Date, (Op Ooh oe uni unt tr
&. Other fo whom pal) IA Sisabiety insure
tt —_—SS HOF aroun SALTY GUM
For NAA $ HY SEEN A OCCTOR OR CHIROPRACTOR IN THE
Total Cauh Price (A beowgh $} 22829. Af i] | LAST 6 MONTHS se to “Total isattifes No!
2. Amounts Paté toPubtta Ottictats Covered’ in your potey tnt deleits),
A Wheatioren fess ESTIMATE 5123.00) Yor want to buy the credil ingurance,
B Regstembordtranster/Miteng Ces 5__110. 0A) —— oo coe
6. Galoeeda Tim Fees 5_____nie) Dare Buyoriigna age
oon /A _§ go} — Vpn fn —
Tora) Ontetal Fees {4 through 0} $.....293-00 @ Bate Co-Supst Sige Agt
3. Amount Paid tetnsurance Corponias OPTIONAL GAP CONTRACT A qty cotiad (doh caneciy
og Prerntucna trom Statement of Insurer coburn & » bh 5 $n pods eas oly bese td wd in pari ale

 
 

>_— tric re ue 2 gE sae

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 14 of 19

 

 

 

 

 

 

       

 

 

 

 

 

a Li piio Emistons Verinicapon Fee or.) Misia lenasigns Gremption tre bf: ma Ai ide ain ae end peel sere whip
$, Sublolabty dupughay $2.59 7 G71) contact far tats on te Leena dad cee izon pre ka
8. Petal Gownigayinest 8 pot his conker,
A Aged TadetnVeus Yi A Mth HR reer eer Terma 79 _ Moa ~FRRD BAR a
Moctel_ N/R Odom ALA Contec
vol. BLA, wont to buy 2 fy contract.
BL tats Prior CreciL ot tease Baisnes te] Sn BO Buyor Signs Chm.
©. Mov trean-t (4 038) Ore cei Yes ogat yp num} $n HALO aT HORAL sence GORTAACTIN You wed’ wD
0, Relanod Sownpaynent $= AD) purehace the sea et “ \
shown bolow ‘a
E, warutadurars Rebate 5H AE thom sna Te yc cneos 10, 7
f Othe BJA $——_ wal
@. Cash §—4060.00.0) 1K Comoany FORD-PRENUKEARE————
Total Denenpary rent (C tercegh Gh $4000.20 (6 TOP 6A ree MO, OF EEG QDG——~ WbE
Birogsav, estar cero on tho d cal artes Uhr a-rreed fess Dah 10 2 a peettee cuibes onting $F above] IL Company -
7, Amount Financ edd last 6) $1072 in} | teem A+ ula
aS HTT TPL AUTO BROKER FEE DISCLOSURE pee Rio
7] u SECURITY 4 y bh ios. hiss
heise Ta SLUR TSTS OF OTS A It this conttacl relfucts the retell pale of 6 come tH
Fe STULL GALE CONTFACT ANG EE LOA. naw mator vehicio, tho gate Is not suaject) 1 | oy eo eT or NFA iin
’ eR to a fod roralvod by an eutobroker from us A — ME Re cior
3 Progpeds ot Loan Freq: {R[F untess the following bow Is checked: LO.Gompany Bf fanieans ee
' downs 1/AL prance chugos SLA ‘ erm Mong tA -—-— ee
st was A Paybly in fA. (FO Name of autabrakor roctiving foe, If] | eu os
beutrgms als —A__. Sou lt/A., |] eppicable: HOW THIS CONTRACT CAN DE CHANGES, Tia
tra this Loon in ake bom ap, = cordrachconiainsths eatho agecoment babroan you
r and ua relating fo thin contract. Any change to tin
af are Ds Minced Oo Tunable to pee ge Salers ptt to ™ oniract auiiba in willeg and beth yay and wi
4 aff roatl eign it. iq oral changos ort binding, =
: he pas ~
Agreement fo Arhitrote: By Sigtiog bokow, you bgrdu iol, pocturat bo the Artimbos Provgioi on the naurco side ol his

 

 

 

 

 

 

 

 

 

 

 

Sontacl, you of wo may eect fo Tascho any Cspito by mmunl, tadng ertivaten O47 nol by a coua utlen. Boo the

Ati P PAOSLOnF ano tralion ee
fn Can

   
  

 

 

 

 

 

 

QPTION: 17) You pay no énence ohyuye if tho Amount Fintnced, Rem 7. ts paid In tuflon er betoa . TRE eee + SELLERS OATS

 

 

|,

 

THE MONEY PUBLIG LOABILITY INSURAMCE LANITH PROVIDES iv LAW MUST BB WET BY EVZAY PERSON WHO PURCRASES A VEHICLE. (7 YOU ARE UNSURE WHENIEA OF

ak van Cand INSU ARGE POLICY Wik, COVER YOUA HEWLY ACCUGED VEHICLE INTHE EVENT GF AW ACCIDENT, YOU SHOULD CONTACT FOUA HEEVRANCE ATEHT,
RESEHT POURY HAY ROT COVER COLLUSION CANANE OR MAY NOT PROVIDE FOR FULL REPLAGUMENT COSTS FOR THE VEHICLE BEING PUACHASEO, IF rou OO
Rot ue Ae COVERAGE, SUPPLEMENTAL COVITUAGE POR COLUSION DAMASE NAY BE AVAILAGLE TD FOB THROUGH YOUR DISLRANCE AGENT OA THAGUSH THE SELUND
DEALER. HOWEVER, UNLESS CTR MIRE eee COVERAGE YOU OBTAN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY 49 TO THE AROUNT OF
FHE IUPAID BALAHCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND: SOD.
- FOR AOVILEON FULL COVERAGE THAT WALL PAQTECT YOU 1H THE EVENT OF LOSS OF OAMIGE f0 YOUR VENICLE avon seeaea CONTACT YOUR WHSUAARGE AGENT,

HE SHALL SIGH FO ACKNOWLEDGE THAT HOME UXOLASTANDS THEDE PUBLIC LUSILITY TERS ANY CONDITION

$89

Cf pt"E

 

Royall iat andr ty debates or bases of your irecheeat eehicht taht al fa poy errourd shown ihfam GB fa lapnaton ol raat Reese es ha
‘Pier Creficr Lease Galared.” You urrierstand that tha zuounl qu nes dn estinas,

Sela agrees bo pery tha gaye? amend ehown in 60 fy dna derhiciser or kezor of tha ictodn vohicda, ov fs dosdyrae. 1 he sched payettemocrd bs ora ten fia zmmund shown BS, ‘you cust pay dn Belo
Cartes on detasnd, ha stotual pi fl arroaitl fess then the nour showin in 60, Gabor wil radar you 2h overnge Sad rr meogher on rou pester se. Except as ard hho HORLE

 

 

One res back oF Fi covers, any ascapray of Bibs conimndl wel ant bo tbligrnd bs pay tha Pea Coed orb ents Dadeco chon 68 ot any rtrd.

i Pa Giese: Cleaner ue ¥

 

 
cE! NR RNR ied Sy

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 15 of 19

 

sew ee op "

 

Saher wipleatet ena de dk

otic to ee 2(} De nnt sign thls eqreamant belore you aad {tor Ul contain any blank spaces to be fillad In In tat You are entitled tos completely (ded
of this agreorment. (32 You can prepay the full amount duo under Wifs agreement ot any fme, (4) Ifyou delaultin tha pertarmanteal your obligation:

ingy

undortha egrbamant, ihe ve ele maybe fepossessadand you maybe subs To ull and [latstlty tor Me unpald Indeblednoss evidenced by ints agtaement.

pom nyse b coinpdalay Pers Oe tas, yous Aould uy te reson eth au

apa en fy eral ae gates be aa or msthods by ihe gollor easy ante tafgered to the city attorep, the dTsitict attorney, of an ineertgete tor ine Oeparunent
pa pias Inms unless you agieo in wilting to fre chonge fou-do nat hava t9 sores {0 any chesg2,

he ried, Sia st i chosga he Aasnetig oF
doggies pritctice ta Bees fs fomake DUNT eh

 

    
    
 
   

co-euyer Signet Pde ea £O*
The Annie Percentage Rate may be negotiable with the Selfér. The Sellar may assign ih ¥ contract
and retain its right to receive a pari of the Finance Charge.
YOU AGREE 10 THE TERYS OF THES CONTRAGH YOU

THEREIS NO COOLING-OFF PERIOD UNLESS YOU OBTAIN A CONTRACT CANCELLATIGN OPTION

Ceftoents tru dous wr provide fos a "rostopoff” ex ocher turectiaton pertod tar vehica tilta, Therdfare, you ¢uangt fetes cancel thy Fac Tne tan rier, ney ua
cauirect leapt booaute yor chacge your rltrl dock (ha vetdele costs boo sch, cr wish you hue ¢ rede dren vette, Alien 0¥ | review re VOU ACKMGLEOGE IMAT YOU RAVE READ
re sian dec ocean wih Lia rapa OL iss sete ob [fag ese uth asd, oe Calder nm 068 F ecy cance Of FHS CONTRACT, (NELUDIO THE
ney et aLry contract eancaTaten epfon errs acblcts wth a purchase pica ol axe Bun SU00R wie ts carn ASLOFTAATION PROVISLON ON EHE REV ERGE SIDE, BEFORE
i cencors.Teseeruc cases opt itcerenl does cok ape to The are ola eerneaiocal valvela, amoloryel ol th | Seine acreny vou COMM THAT YOU REGEVED A

 

 

 

 

 

  
  

 

 

 

 

& Ty
4 etlolywvay motos vebicle suptect fo Mentlestlon unjerCaliernta tae, See tha vihiris contre cenceelion optenegrementhaydetals. i cou FILLED FH YOU S¢GHEO fr.
4 Buyar Signature & fa 07 /30L12.Co-Buyer sinaue)h pale
‘€ Cotuyres and Osher Owniny = A to buyer bfa percen win i sacponubin 4 paying lia onli dob}. An chen IO parssh whese Aunt Is rng dwight oe on
E oeg noi ave to pay the debt, Tha other geno! pgraas I the security soteres! inthe vehifa ghen to usin iis osevact,
é ae Skyrateg X Adkkous
. GUARANTY: I owe hb 3 quaanil Gy
en WY oor ewe Ga sehr tut Bute ee sitet ze tl porn nin eau br peo oe 2 seein urease bape fist
4 ane | give root Guraners sara ha ia ii a ry sty ieccpliss nen fo tet ant to eu oe Saran no teeot a ‘flow
Mi prea content of extend ta oniact, mane edt lis a (ena Pangea ang quires aaa aa
* Cusrontor mates notice of nacigta ia ed Kes Cretrenty, nection ef te ayers wheret rceeteieaas eamesnaenst eerste atany $e, and o za] Gener non he Baye
Guanato ¥ a jane ny DUDA LIOAEZ Gua ranks K rnin pate AT BOF) 2

 

 

AdsHS3.
coat,

 

 

 

 

Suter Gages UN BURKE FORO nats

Law Siena can aese er ae Tepe reese gr Ac ene we
ORIGINAL LIENHOLDER

FUTWLS POR Aaa GP TU] PCO CONRAD TO Oe LEE Pome

 

 

 
 

 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 16 of 19

 

i

CM-010
FOR COURT USE ONLY
ELECTRONICALLY FILED

10/18/2018 8:52 AM
Kern County Superior Court
Tamarah Harber-Pickens

ATTORNEY OR PaRTY VATHOUT ATTORNEY (Name, Stan Bar nuraber and addess]"
Steve Mikhoy (SBN 224676)/Amy Morse (290502)
Knight Law Group. LLP
10250 Constellation Blvd. Suite 2500. Los Angeles, CA 90067
teemoneno. (310) 5 50 raxno: (310) 552-7973
ATTORNEY FOR ome PAUL CORTEZ MARTINEZ and ESTELLA ©. MARTINEZ

wae Oe es

 

s

UPERIGR COURT OF GALIFORNIA, COUNTY oF SCTHT
stneEreponnss «1415 Truxtun Avenue
MatINGaDORess Sammie as above

citranozecope Bakersficid, CA 93301
arancunaue, Metropolitan Division

Sy Rebecca Polson, Deputy

 

 

CASE NAME: PAUL CORTEZ MARTINEZ ond ESTELLA C MARTINEZ
v, FORD MOTOR COMPANY, a Delaware Corporation, et al
CIVIL CASE COVER SHEET Comptex Case Designation EADS BCV-18-102639
Unlimited Limited i
(Amount {Amount Ci] Counter Joinder =
demanded demanded is Filed with first appearance by defendant
exceeds 525,000} $25,000 or less) (Cal, Ruteas of Court, rule 3.402) nerT

 

 

 

 

itams 1-6 below must he complatad (see instructions on page 2).

 

 

. Check one box below for the case type (hat best describes this case:

Auta Tort Contract Provisionally Compiex Civil Litigation
Auto (22) Breach of convactarranty (06) (Cal. Rutos of Court, rufes 3.400-3.403)
LJ Uninsured motorist (46) Rute 3.740 collections (09} i} Antitrust/Trade regulation (03)
Other PUPDAVD (Personal Injury/Praporty Other colfections (09) {_] Construction defect (18)
Gamage/Wrongtul Death Tort Insurance coverage (18) [_] mass tort (40)
Asbestos (04) Other contract (37) [] securities ligation (283
Product liabllity (24) Roal Proporty [__] Environmentaiffoxtc tort (30}
Medical malpractice (45) Eminent domaininverse Ct} Insurance coverage claims arising ltom Ihe
Other PUPDAWD (23) condemnation (14) above listed provisionally complex case

Non-P#/PDAWD (Other) Tort Wrongtti eviction (33) types (44)

] Business torvluntair business pracilce (07) Other real property (26) Enforcement of Judgmont

[_] Civil tights (88) Untawdtul Ootainer Enforcement of judgment (20)

[_] Cefamation (1) Commercial (31) Miscellaneous Civil Complaint

J Fraud (16} Residential (22) RICO (27)

[7] intetectuat property (79) Drugs (38) Other comphaint (not specified above) (42)
{_} Professional negilgence (25) Jdudictat Ravlew Misecltanoous Civil Potition

[} other non-PuPDIVD tert (35) Asset forfeiture (05)

Partnership and corporate governance {21}

Pelition ra: arbliralion award (11) | Olher patition (not specified above) (43)
Writ of mandate (02)

Employmant
Wrongiul termination (363
[_] Other emptoyment (15) [| Other jusiciat review (39)

 

 

Thisease | fis {Xx} isnot complex under rule 3.400 of the Catifornia Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. {_] Large number of separately represented parties

b. CJ Extensive mation practice raising difficull or navel
issues that will be time-consuming to resolve

c. [] Substantial ammount of documentary evidence

d. C4] Large number of witnesses

a, Ei Coordination with related actions pending in one or more courls
in other counties, states, or countries, or in a lederat court

f. | Substantial postjudqment judicial supervision

   
 

3. Remedies sought feheck aif thal apply): als) monetary b.{__] nonmonet clapplory or injunclive celief ¢. [J punitive
4, Number of causes af action (specify): 3

§. This case is isnot aciass action suil.

6, if there are any known related cases, file and serve a notice of related ca ousnayluse form CM-015.}

Date:

Sieve Mikhoy

  

»

      

{1YPE OR PRINT NAME) \ _ (SHGNATURE OF PARTY OR ATTORNEY FOR PARTY)

 

é
«gs . NOTICE “”
+ Plaintiff must fife this cover sheet with the first paper filed in the action or proceeding (except smalt claims cases or cases filed
under (he Probate Cade, Family Cade, or Welfare and Institutions Cade). (Gal, Rules of Court, rule 3.220.) Failure to file may resull
in sanctions,
* File this cover sheet in addilion to any cover sheet required by local court rule.

* H this case is complex under rute 3.400 et seq. of the California Rules of Court, you must Serve a copy af this cover shee? on all

other parties to the action or proceeding,
+ Unless this is a collections case under tule 3.740 or a complex cage, this cover sheet will be used for statistical purposes only. i
af

Pattn Sgariant for Marraiteny Lise CIVIL CASE COVER SHEET

Jud:cal Gouncit of Cahtorda
ChO10 (Rey Juty 1 2007]

Cat Rutegel Cour, ndes 230, 3220, 2400-9 403, 3740.
Col Stancands of Axkeial Adminstration, sid. 3.10
worn! asurliniy ca gov

 
 

 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 17 of 19

CNM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. if you ara filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civ! Case Cover Sheet contained on page 1. This information will ba used lo compile
statistics aboul the typas and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for lhe case type that best describes ihe case. if the case fits both a general and a more specific type of case listed in item 1,
check lhe more specific one. If the case has multiple causes of action, check the box ihat bes! indicates the primary cause of action.
To assist you in completing the sheel, examples of the cases that belong undar each case type in item 1 are provided below. A cover
sheel must be filed only with your initial paper. Failure to file a caver sheet wilh the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under tules 2.30 and 3.220 of the Califomia Rules of Cour.

To Parties in Rule 3.740 Collectians Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is nol more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired an credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property. or (5} a prejudgment writ of
atlachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-far-service requirements and case management rules, unless 3 defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining @ judgment in rule 3.740,

To Parties In Complex Gases. In complex cases oniy, parties must also use the Civil Case Cover Sheet to designate whelher the
case is complex, If a plaintiff beliaves the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes In items 1 and 2, If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case i$ not complex, or, if the olaintiff has made no designation, a designation that

ihe case is complex.

Auto Tort
Auto {22)—Personal Injury/Property
DamageMrongiu! Desih
Uninsured Motorisl (46) (4 tHe
Case involves an uninsured
molorist claim subject to
atbitration, check this Item
insiead of Auta}
Othar PH/PDWO (Parsonal Injury!
Proporty Damage/Wrangful Death)
Tor
4 Asbestos (04)
Asbestos Propeny Damage
Asbestos Personal Injury!
Wrongtul Death
«Product Liability (nol asbestos or
i texicYenvlranmental) (24)

Medical Malpractice (45)

Medical Maipractice—
Physicians & Surgeons

Other Professional Heaith Care
Malpractice

Other PUPDMW (23)

Premisas Liabilily (e.g., slip
and fall}

intentional Bodily Injury/POMWO
(o.y., assault, vandalism)

(ntentional infliction of
Ernotional Distrass

Negligent Infliction of
Emotional Distress

Other PIPDAVD

Non-PI/PDAWD {Othor) Tort
Business Tor/Uniair Business
Prnetice (07)

Civil Rignis (¢.g.. discrimination,
faise arrest} (nat civil
harassment) (08)

Oelamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Properly (19)

Professional Negligence 125)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-PHPOQMW2 Tort (35)

Employment
Wrongful Termination (36)
Olhar Employment: (15)

CASE TYPES AND EXAMPLES
Contract
Breach of ContractWarranty (06)
Breach of RenisliLease
Contract (nol unlawiui delainer
or wronglul eviction)
ContraclWarranty Breach-Seller
Plaintiff (nat fraud or negligence)
Negligent Breach of Contract!
Warranty
Other Breach of ContractAVarranty
Collections (¢.9., money owed, open
baok accounts) (09)
Collection Case-Seller Plaintiff
oe Promissory Note/Coliections

ase

Insurance Coverage (nol provisionally
complex} (418)

Auto Subrogation
Other Coveraga

Other Cantract (37)
Contactual Fraud
Other Contract Dispute

Real Property

Eminent Domain/inverse
Candemnation (14)

Wrongful Eviction (33)

Other Real Property {@.¢,, qulat tlie} (26)
Writ of Possession of Raal Property
Morigage Foreclosure
Quiet Title
Ojher Real Property (not aninent
domain, landlerdfenani, or

; foreclosure)
Uniawful Detalner

Conmmertial (3 4}

Residential (32)

Drugs (38) (if the case involves ilegat
drugs, check thrs item: othanwise.
report as Commarcial or Rasidential)

Judicial Roviow

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Wril of Mandale (02}
Wait-Administrative Mandamus
Wril-Mandamus on Limited Court

Case Matiar
Wiit-Other Limited Court Case
Raviow

Other Judicial Review (39)

Review of Health Officer Order
+ Notice of Appeal-Laber

Commissioner Appeals

 

CM-010 [Rev July 1, 2007)

CIVIL CASE COVER SHEET

Provisionally Comptex Civil Litigation (Cat,
Rules of Court Rulos 3.400-3.403)
Anlitrus/Trade Regulation (03)
Construction Defect (10)
Clalms Involving Mass Tort (40}
Securilies Liligation (28)
Environmental/Toxlc Tort (30)
insurance Coverage Claims
(arising from provisionally Comptex
casa type listed above) (44)
Enforcoment of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (ron-
domestic relatans)
Sister State Judgment
Administratlve Agency Award
(not unpaid faxes)
PetitiorCerlification of Entry of
Judgment on Unpaid Taxes
One alia of Judgment

Miscellaneous Civil Complaint

RICO (27)

Other Complaint (nat specified
abovea) (42)

Declaratory Retief Only

Injunetive Retief Only (noa-
harassment}

Mechanics Ven

Other Commerciat Complaint
Case (non-tortMan-cormplex)

Other Civi Complaint
(non-tortinon-complex)

Miscollanoous Civil Petitton

Partnership and Corporate
Govemance (21)

Other Petition (nol specitied
above) (43) :
Civil Harassment
Workplace Violence
Eider/Depandent Aduit

Abuse
Elaction Contest
Patition for Nama Change
Pelitlon for Relief From Late
Claim
Other Civil Petition

Pago 2of2

 
 

Case 1:18-cv-01607-LJO-JLT Document 1-1 Filed 11/20/18 Page 18 of 19

KNIGHT LAW GROUP, LLP
Sleve Mikhov (SBN 224676)
stevem@knightlaw.com

Amy Morse (SBN 290502)
amym@knightlaw.com

10250 Constellation Bivd,, Suite 2500
Los Angeles, CA 90067

Telephone: (310) 552-2250

Fax: (310).582-7973

Attorneys for Plaintiffs,
PAUL CORTEZ MARTINEZ and
ESTELLA C. MARTINEZ

SUPERIOR COURT OF CALIFORNIA
COUNTY KERN

PAUL CORTEZ MARTINEZ and
ESTELLA C, MARTINEZ,

Plaintiff,

V5.

FORD MOTOR COMPANY, a Delaware
Corporation, and DOES 1 through 10,
inclusive,

Defendants.

ELECTRONICALLY FILED
10/18/2018 8:52 A

Kern County Superior Cour
Tamarah Harber-Picken

By Rebecca Polson, Deputy;

Case No. BCV-18-102639
Unlimited Jurisdiction

DEMAND FOR JURY TRIAL

Asyigned for All Purposes to Hire
Honorable

Department

 

 

 

 

 

DEMAND FOR JURY TRIAL

 
 

Case 1:18-cv-01607-LJO-JLT. Document 1-1 Filed 11/20/18 Page 19 of 19

jury incihis action.

Dated: 1OUHR

 

 

DEMAND FOR. JURY TRIAL

J

Maintitts, PAUL CORTEZ MARTINEZ and ESTELLA C. MARTINEZ, hereby demand trial by

  

GROUP, LLP

 

ais Mikhov (SBN 224676)

ny Morse (SBN 290502)
Attorneys for Plaintiff,

PAUL CORTEZ MARTINEZ and
ESTELLA C. MARTINEZ

DEMAND FOR JURY TRIAL

 

 
